Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 1 of 29 PageID #: 585




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF RHODE ISLAND

 RHONDA F.,                                                     :
                  Plaintiff,                                    :
                                                                :
                   v.                                           :       C.A. No. 19-401JJM
                                                                :
 ANDREW M. SAUL,                                                :
 COMMISSIONER OF SOCIAL SECURITY,                               :
           Defendant.                                           :

                                 REPORT AND RECOMMENDATION

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

         On March 21, 2018, Plaintiff Rhonda F. applied for Disability Insurance Benefits

 (“DIB”) under 42 U.S.C. § 405(g) of the Social Security Act (the “Act”). Her application alleges

 that an array of physical and mental impairments forced her to leave the work she had done for

 most of her adult life (as a teaching assistant for the Warwick school system) on October 1,

 2017, when she was fifty-one years old; she asserts that she is disabled due to the limiting effects

 of bilateral carpal tunnel syndrome, rheumatoid arthritis, neuropathy, fibromyalgia, Crohn’s

 disease, GERD, anxiety and depression.

         In this Court, Plaintiff has raised a plethora of challenges, but her primary contentions are

 that (1) the Administrative Law Judge (“ALJ”) erred in basing his residual functional capacity

 (“RFC”)1 finding on the opinions of the state agency (“SA”) non-examining physicians, Dr.

 Ricardo Ramirez and Dr. Darrin Campo, because the medical evidence does not support their

 conclusion that she was capable of medium work with additional limitations; (2) the ALJ erred in

 rejecting as unpersuasive the opinion of her treating nurse practitioner, Nurse Practitioner Joanne


 1
  Residual functional capacity is “the most you can still do despite your limitations,” taking into account “[y]our
 impairment(s), and any related symptoms, such as pain, [that] may cause physical and mental limitations that affect
 what you can do in a work setting.” 20 C.F.R. § 404.1545(a)(1).
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 2 of 29 PageID #: 586




 Lowney; and (3) the ALJ improperly impugned Plaintiff’s character by failing to accept and rely

 on her subjective statements regarding the severity of her symptoms. Plaintiff has asked the

 Court to remand the matter for an award of benefits; alternatively, she asks for remand to a

 different ALJ because, she claims, the incumbent, ALJ Mastrangelo, acted with bias when he

 “nefarious[ly]” suggested that she was lying. Defendant Andrew M. Saul (“Defendant”) has

 moved for an order affirming the Commissioner’s decision. The matter has been referred to me

 for preliminary review, findings and recommended disposition pursuant to 28 U.S.C. §

 636(b)(1)(B).

        Having carefully reviewed the record, I find that the ALJ’s findings are consistent with

 applicable law and amply supported by substantial evidence. Accordingly, I recommend that

 Plaintiff’s Motion for Reversal of the Disability Determination of the Commissioner of Social

 Security (ECF No. 15) be DENIED and Defendant’s Motion for Entry of an Order Affirming the

 Decision of the Commissioner (ECF No. 16) be GRANTED.

 I.     Background

        A.       Plaintiff’s Subjective Complaints

        Plaintiff’s treating medical record is replete with her subjective statements to providers

 describing severe and disabling symptoms, including burning and stabbing pain in all

 extremities, feelings of imbalance, hair and weight loss, headaches, fatigue, stiff neck, sustained

 high fevers, night sweats, chest pain, shortness of breath, leg cramping, difficulty walking due to

 leg weakness and numbness, anxiety and depression. Some of these complaints were never

 confirmed by examination; for example, Plaintiff reported a very troubling protracted pattern of

 high fevers, yet no examining provider ever recorded or observed a fever. Others were

 contradicted by diagnostic testing or examination. For example, Plaintiff’s complaint of leg




                                                  2
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 3 of 29 PageID #: 587




 weakness and lower extremity neuropathy was not confirmed by clinical testing; similarly,

 examination based on Plaintiff’s complaint of neck stiffness did not yield any finding of

 clinically significant stiffness in the neck. Still other complaints suggested conditions that were

 ruled out by objective testing; these include rheumatoid arthritis, lupus, scleroderma, any other

 connective tissue disease, Lyme disease and cardiac disease. And others were well founded,

 resulting in the diagnoses of bilateral carpal tunnel syndrome, anxiety, depression and PTSD that

 the ALJ found to be severe impairments. The record also reflects that, prior to the period in

 issue, Plaintiff had been diagnosed with fibromyalgia, Crohn’s disease, migraines and GERD.

 However, for the period in issue, there is limited evidence either to confirm these diagnoses or to

 reflect treatment related to these impairments. For example, as the ALJ correctly found,

 fibromyalgia is noted by virtually every treating source as a “past” or “remote” diagnosis; while

 some questioned or assumed that it potentially was ongoing, no treating source diagnosed it

 during the period in issue. E.g., Tr. 264 (“Past Medical History” includes fibromyalgia); Tr. 386

 (“She has remote history of fibromyalgia.”); Tr. 394 (“Fibromyalgia is on the differential.”). The

 ALJ nevertheless accepted it as a non-severe impairment. Tr. 15.

        During the hearing, Plaintiff further described her symptoms, including that weakness in

 her legs causes her to fall at home three times every week; that she has headaches every day that

 are not migraines; that she also had seventeen migraines in the past month; that she sleeps no

 more than two hours a night; and that she has severe anxiety. However, some of these

 complaints are missing from the treating record (e.g., falling three times a week). Tr. 49-50, 53-

 54. Regarding her capabilities, Plaintiff testified that she cannot sit for more than ten minutes,

 cannot stand for more than ten to fifteen minutes, cannot lift even a gallon of milk, cannot walk




                                                  3
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 4 of 29 PageID #: 588




 more than half a block and has stopped driving both because of anxiety and because she often

 cannot pivot her foot to hit the pedals. Tr. 46-49.

        Noting that “complaints alone do not equate to a finding of disability,” Tr. 16, the ALJ

 concluded that, apart from bilateral carpal tunnel syndrome, Plaintiff’s many complaints of

 severe physical symptoms are inconsistent with a medical record containing “[d]iagnostic

 imaging, radiological studies, and physical examination results [that] have routinely been either

 mild, moderate, or unremarkable.” Tr. 20. Plaintiff’s appeal asks this Court to find that this

 conclusion is tainted by error.

        B.      Plaintiff’s Work and Health History

        Plaintiff has an associate’s degree in special education and worked for twenty years as a

 teacher’s assistant. Tr. 38, 40. Her duties included feeding, toileting, “running after” and

 restraining disabled children. Tr. 41-43. When she was forty or forty-one, she was diagnosed

 with fibromyalgia and the larger children became too much for her to monitor; she was switched

 to working with younger children, which she did until she stopped work on October 1, 2017,

 when she was fifty-one. Tr. 41-44. As performed in the latter period, this work required the

 ability to function at least at the medium level of exertion. Tr. 56. After Plaintiff stopped work,

 she collected temporary disability insurance for a year. Tr. 40.

        There are no medical records reflecting Plaintiff’s symptoms, diagnoses or treatment

 leading up to the date (October 1, 2017) of alleged onset when she stopped working. Plaintiff

 later told the infectious disease specialist (Dr. Hadeel Zainah) that, beginning in June 2017, she

 had been having headaches and neck stiffness and that she had suffered from fevers up to “102

 up to 104” during September, October and into November 2017. Tr. 384. During the hearing,

 Plaintiff explained that she stopped work because she could no longer restrain children, which




                                                  4
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 5 of 29 PageID #: 589




 was an essential function of her job – “I feel it’s the fibromyalgia, and the carpal tunnel with the

 arms, and I just can’t walk or run like I used to be able to.” Tr. 42-43.

        The earliest treating record is from Nurse Practitioner Lowney, the nurse practitioner who

 acted as Plaintiff’s primary care provider. At the first appointment of record, on October 19,

 2017, Plaintiff complained only of a painful rash that had just started, which Nurse Practitioner

 Lowney tentatively diagnosed as herpes zoster (shingles); Plaintiff “also noted a headache.” Tr.

 352-53. Otherwise, Nurse Practitioner Lowney’s examination was entirely normal. Tr. 352-55.

 There is no reference to a fever during the weeks leading up to this appointment and no

 indication that Nurse Practitioner Lowney’s examination including taking a temperature. Nurse

 Practitioner Lowney prescribed medication (Valtrex) for shingles. Tr. 354. A week later

 (October 24, 2017), Plaintiff saw Nurse Practitioner Lowney a second time to follow up

 regarding shingles and anxiety. Tr. 356. For anxiety, Nurse Practitioner Lowney prescribed

 medication, “with good effect.” Tr. 356. While the rash had not gotten worse, Plaintiff also

 complained of fatigue and headaches; for the latter, Nurse Practitioner Lowney prescribed no

 treatment because they were responding to Advil “with good effect.” Id.

        On November 7, 2017, Plaintiff returned to Nurse Practitioner Lowney, still complaining

 of the rash, as well as a stiff neck, and feeling unwell, anxious and weepy. Tr. 360. Nurse

 Practitioner Lowney continued her diagnoses of herpes zoster (shingles) and anxiety; however,

 her examination yielded entirely normal results. Tr. 361. There is no reference to any fever,

 chest pain or shortness of breath. There is no reference to any suggestion that Plaintiff should go

 to the emergency room.

        On the same day as the appointment with Nurse Practitioner Lowney, Plaintiff went to

 the Rhode Island Hospital (“RIH”) emergency room. Tr. 428-62. She told RIH providers there




                                                   5
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 6 of 29 PageID #: 590




 that she had a “worsening rash” and symptoms (weight loss, hair loss and myalgia) that “been

 ongoing since August,” as well as that she had developed chest pain and shortness of breath

 “while at her PCP’s office today because she was very anxious, therefore was sent here.” Tr.

 432. Finding only elevated blood pressure, the rash, hair loss and anxiety, the RIH physician

 noted that chest pain and shortness of breath had resolved, that there was no fever, that range of

 motion was all normal with no pitting or edema, that the rash lesions “do not appear shingle-

 like,” Tr. 433, and that the x-rays, EKG and laboratory tests results (including for Lyme disease)

 showed no acute abnormalities. Tr. 432-34, 441. Plaintiff was discharged by RIH the same day

 as “stable” with diagnoses of unspecified chest pain, rash and weakness; she was told to follow

 up with a dermatologist, rheumatologist and infectious disease specialist. Tr. 454-55.

        On November 16, 2017, Plaintiff followed up with Dr. Hadeel Zainah, an infectious

 disease specialist who is affiliated with the Ambulatory Services Pavilion at Kent Hospital. 384-

 420. Plaintiff told Dr. Zainah that, since September, she had been having fevers of “102 up to

 104,” as well a rash, stiff neck, headaches and other symptoms; she reported that this headache

 “is not similar to her migraine that she used to have years ago.” Tr. 384. Dr. Zainah noted

 fibromyalgia as “remote history.” Tr. 386. On examination, Dr. Zainah found no edema or

 strength limits in the lower extremities; no “flank neck stiffness”; no strength limits in upper

 extremities, except for decreased sensation in the hands and some strength limitation in the left

 hand for gripping; no rash; no joint swelling; some imbalance; and some tenderness in the spine,

 left thigh and second finger of the hand. Tr. 388. There was no fever. Nevertheless, Dr. Zainah

 was very concerned by Plaintiff’s description of the fever, as well as the other symptoms. Id.

 He ordered an array of tests and suggested that Plaintiff be admitted to the hospital to “get




                                                  6
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 7 of 29 PageID #: 591




 worked up as an inpatient,” Tr. 389, but she declined. He directed Plaintiff to go to the

 emergency room if the fever, neck stiffness and headache returned. Tr. 389-90.

        On the day following the initial appointment, Dr. Zainah followed up by phone; while his

 note is partially obliterated, it reveals that Plaintiff told him that she had been exposed to a

 pesticide since June 2017. Tr. 391. Dr. Zainah investigated this potential cause of Plaintiff’s

 reported symptoms; he concluded that, except for the resolved rash, “the symptoms she is having

 are different” from what might be expected from exposure to the pesticide she named. Id. In a

 subsequent note, he indicated that “when looked further, some studies reported immune disorders

 from exposure to pyrethrin products, which could be relevant.” Id. However, the record does

 not reflect any follow-up on the latter possibility.

        At the next appointment (on November 22, 2017), Dr. Zainah noted that the fever had

 resolved, that Plaintiff had no frank neck stiffness, that “pesticide exposure does not explain the

 clinical picture” except possibly for contact points on the skin, and that the headache was “much

 better and improved,” as well as that it is not “typical for migraine,” but might be caused by

 stress. Tr. 393-94. While Dr. Zainah observed tenderness all over and noted that both

 fibromyalgia and malignancy are “on the differential,” he did not diagnose either; further, there

 is nothing in the record to suggest that Dr. Zainah made any material findings from any of the

 many tests he had ordered. E.g., Tr. 394 (“Workup was negative for HIV, RPR, blood culture,

 UA, urine culture, index, parasite smear and PCR, ANA, ANCA,, RF, . . . . Chest x-ray in

 lifespan was negative”). In late November and early December 2017, Dr. Zainah called Plaintiff

 several times to check whether the fever recurred. Tr. 397. She reported that she had no fever,

 no headaches, just “the diffuse soreness.” Id. The last such contact appears to have been on




                                                    7
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 8 of 29 PageID #: 592




 December 4, 2017. Id. After December 4, 2017, Plaintiff appears to have had no further contact

 with Dr. Zainah. His records reflect no definitive diagnosis and no treatment.

          After Plaintiff’s first appointment with Dr. Zainah, Plaintiff went back to Nurse

 Practitioner Lowney. Tr. 364. At an appointment on November 28, 2017, Plaintiff reported to

 Nurse Practitioner Lowney that “she has been seeing an infectious disease specialist who has

 diagnosed her with toxic neuropathy,” and that she was “having difficulty walking at times

 relating to the weakness in her legs.” Id.

          In December 2017, Plaintiff began treatment at NeuroHealth. At the initial appointment

 on December 14, 2017, with Nurse Practitioner Maria Silva,2 Plaintiff reported headaches, joint

 pain, paresthesias and anxiety following the use of a pesticide from May to November 2017 on

 marijuana plants she and her husband were growing at home. Tr. 264. The NeuroHealth treating

 notes summarize the testing results and diagnoses of other providers including that “RIH . . . did

 not feel this was shingles” and that Dr. Zainah’s “[e]xtensive lab work was negative,” as well as

 that Dr. Zainah “[q]uestioned chemical neuropathy.” Id. On examination, NeuroHealth notes

 reflect observations of anxiety, decreased sensation, reduced strength in upper and lower

 extremities, difficulty with tandem walking and positive Romberg sign. Based on these

 observations and Plaintiff’s reported symptoms, nerve studies and an MRI were ordered and

 Cymbalta was prescribed for fibromyalgia. Tr. 265-66. The testing was performed in January

 2018. The brain MRI came back entirely normal. Tr. 269. The EMG/NCV testing was done by

 Dr. Gary L’Europa, a neurologist with NeuroHealth. The lower extremity testing yielded

 entirely normal results, as did some of the nerve studies for the upper extremities. Tr. 257, 260.




 2
  The record reflects that the appointment was with the nurse practitioner, but Dr. Keith Brecher signed the treating
 note for the appointment. Tr. 264, 266.


                                                           8
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 9 of 29 PageID #: 593




 However, the upper extremity EMG yielded abnormalities that resulted in Dr. L’Europa’s

 diagnosis of bilateral carpal tunnel syndrome. Id.

        On February 6, 2018, Plaintiff returned to NeuroHealth to see Nurse Practitioner Silva.

 Other than unspecified weakness, all observations on examination were normal. With listed

 assessments of paresthesia, fibromyalgia, myalgia, carpal tunnel syndrome and a question of

 “[t]oxic neuropathy” and whether going off medical marijuana since November may be a

 contributing factor to increase “Fibromyalgia pain,” Nurse Silva decided to send Plaintiff to

 various specialists to evaluate these possibilities. Tr. 258. Apart from the prescription for

 Cymbalta and wrist splints for carpal tunnel, id., there is no evidence of treatment, including no

 suggestion of the need for more aggressive treatment for carpal tunnel. After February 6, 2018,

 Plaintiff did not follow-up further with any NeuroHealth providers.

        Meanwhile, in January and again in February 2018, Plaintiff was seen by Nurse

 Practitioner Lowney. Tr. 290-97. Based on Plaintiff’s report, Nurse Practitioner Lowney

 recorded that Plaintiff was being followed by Dr. Brecher and Dr. L’Europa of NeuroHealth for

 toxic neuropathy. Tr. 290, 294. Nurse Practitioner Lowney’s treatment plan for Plaintiff was for

 her to follow up with the specialists. Tr. 291. Both of Nurse Practitioner Lowney’s own

 examinations were normal. Tr. 291, 295.

        The next specialist Plaintiff saw was Dr. Edward Reardon, a rheumatologist. Tr. 281. At

 an appointment on March 20, 2018, Dr. Reardon noted the diagnosis of carpal tunnel syndrome

 and Plaintiff’s complaints of pain in multiple areas, raising concern of a rheumatic condition,

 rheumatoid arthritis or lupus. Id. Dr. Reardon noted signs consistent with carpal tunnel

 syndrome and bumpy nodes on Plaintiff’s fingers, reduced spinal range of motion and “[c]repitus

 of the knees,” but found “no objective evidence of rheumatoid arthritis or lupus, mixed




                                                  9
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 10 of 29 PageID #: 594




  connective disease, scleroderma or other connective tissue disease.” Tr. 282. Dr. Reardon’s

  follow-up x-rays of the wrists, chest (including heart) and hands all yielded normal findings. Tr.

  344-45. There is no indication that Plaintiff ever returned to Dr. Reardon. At the ALJ hearing,

  Plaintiff testified that Dr. Reardon was treating her for fibromyalgia, although his notes make no

  mention of such diagnosis or treatment. Tr. 44.

            Plaintiff’s last two appointments of record were with Nurse Practitioner Lowney, in April

  and May 2018. Tr. 376. Nurse Practitioner Lowney’s notes reiterate that Plaintiff told her that

  she is “being followed by Dr L’Europa (neuro) R/T Toxic Neuropathy” and “is being followed

  by Dr. Edward Reardon (Rheumatology).” Tr. 376, 380. Both of Nurse Practitioner Lowney’s

  examinations were normal; her treatment plan remained “continue follow up with specialist.”

  Tr. 377; see Tr. 381 (“to follow up with specialists”). With respect to mental health treatment,

  Nurse Practitioner Lowney recorded her understanding that Plaintiff was seeing a “psych

  counselor,” Tr. 380, and noted her recommendation that Plaintiff should continue to do so, Tr.

  381. However, the only “psych counselor” who saw Plaintiff during the period in issue is the SA

  psychologist, Dr. Louis Turchetta, who performed the consultative examination in connection

  with her DIB application, Tr. 320, as Plaintiff confirmed during her testimony at the hearing.3

  Tr. 44.

            Plaintiff’s last treatment of record occurred on May 22, 2018. There is no treatment of

  any sort during the more than seven-month period between the last treating appointment and the

  ALJ hearing on January 3, 2019.

            C.      Opinion Evidence




  3
   Plaintiff told the ALJ that she would like to treat with a psychiatrist or therapist once she had health benefits. Tr.
  44.


                                                             10
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 11 of 29 PageID #: 595




           The ALJ relied heavily on the opinions of the SA non-examining physicians (Drs.

  Ramirez and Campo) and the SA non-examining psychologists (Drs. Coyle and Hamel).

           For physical impairments, Drs. Ramirez and Campo focused on the normal testing of

  Plaintiff’s lower extremities, the normal brain MRI, the rheumatologist’s finding of no objective

  evidence of rheumatoid arthritis or other autoimmune rheumatic impairments and the relatively

  benign wrist and hand x-rays; they noted the findings of decreased sensation and mildly

  decreased hand grip, and the tests resulting in the diagnosis of bilateral carpal tunnel syndrome.

  Tr. 68, 85-86. Dr. Campo amplified on the initial determination by Dr. Ramirez:

           [T]here is electro-diagnostic evidence of bilateral CTS with notation of decreased
           sensation and mildly decreased hand grip with otherwise normal strength in the
           upper extremities and no evidence of thenar or hypo-thenar atrophy. Initial
           determination is also supported by MER in that serial musculoskeletal
           examinations reveal tender points with no evidence of synovitis in the setting of a
           workup for connective tissue disease which was negative.

  Tr. 86. Based on this analysis, these physicians found that Plaintiff retained the RFC to lift

  occasionally fifty pounds, frequently twenty-five pounds, to stand, sit and walk for six hours out

  of a workday, to frequently climb ladders, ropes and scaffolds, with limitations on handling, and

  feeling and on exposure to certain environmental conditions. Tr. 73-74. Based on Plaintiff’s

  activities of daily living, the location, duration, frequency and intensity of her pain and her other

  symptoms, as well as longitudinal treatment records, the disability determination explanations

  reflect the finding that Plaintiff’s many statements about her condition were only partially

  consistent with the severity of her symptoms. Tr. 72, 89.

           The file that these SA physicians reviewed was incomplete in that it omitted the

  following treating medical records:4



  4
   Importantly, these omitted materials are not post-file-review treating records. Rather they are records of treatment
  performed during the same period covered by the treating records that were presented to the file-reviewing SA


                                                           11
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 12 of 29 PageID #: 596




               •   Nurse Practitioner Lowney’s first treating note (October 19, 2017) reflecting that
                   Plaintiff’s only complaints were headache, treated with Advil “with good effect,”
                   and the rash, which subsequently resolved; except for the rash, Nurse Practitioner
                   Lowney’s examination was normal. Tr. 352-55.

               •   Nurse Practitioner Lowney’s last treating note (May 22, 2018) reflecting the same
                   complaints that were listed at the April appointment (peripheral neuropathy,
                   anxiety and fibromyalgia) with treatment limited to “follow up with” specialists
                   and psych counseling; Nurse Practitioner Lowney’s examination was normal. Tr.
                   380-83.

               •   The records of Dr. Zainah (the infectious disease specialist) (November and
                   December 2017) reflecting Plaintiff’s complaint of a fever and stiff neck that was
                   resolved or not detected, as well as Dr. Zainah’s extensive testing, all of which
                   was negative and none of which resulted in diagnosis or treatment. Tr. 384-427.

               •   The RIH emergency room record (November 7, 2017) reflecting complaints
                   (chest pain and shortness of breath) that were not detected by hospital staff, as
                   well as findings of stable condition, that she did not appear to have shingles, with
                   all tests and x-rays negative, including a normal examination except for the rash.
                   Tr. 428-62.

  The ALJ carefully examined this evidence. Based on his review, he found:

            [It] does not warrant a change in the pertinent findings of [the non-examining SA]
            doctors or the persuasiveness of their opinions. The subsequent evidence is
            consistent with the evidence reviewed by these doctors in that the claimant
            remained . . . physically intact with only modest findings on physical . . .
            examinations. There was no indication that the claimant’s condition substantially
            worsened or that a new condition developed that would substantially alter the
            pertinent findings.

  Tr. 22.

            For mental health impairments, SA psychologist Dr. Turchetta performed a consultative

  examination report that formed the basis for the opinions of Drs. Coyle and Hamel that Plaintiff

  was moderately limited by anxiety, depression and PTSD. Tr. 68-71, 74-76, 87-88, 89-91.

            Several weeks before the ALJ hearing, Nurse Practitioner Lowney submitted four

  separate opinions, one each for mental limitations, physical limitations, pain and migraine. Tr.


  experts; for reasons not disclosed to the Court, they were not submitted with the other contemporaneous records.
  Nurse Practitioner Lowney’s four opinions, discussed below, are the only post-file-review evidence.


                                                          12
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 13 of 29 PageID #: 597




  331-39. At the time she signed these opinions (on November 13, 2018), Nurse Practitioner

  Lowney had not seen Plaintiff in almost six months. Nurse Practitioner Lowney’s mental health

  opinion somewhat illogically found Plaintiff markedly limited in dealing with short and simple

  instructions but only moderately limited in dealing with detailed instructions. Otherwise,

  consistent with the SA psychologists, Nurse Practitioner Lowney found only moderate

  limitations, except that she opined to marked limits (with no explanation why) in the ability to

  get along with coworkers, to dress neatly and appropriately5 and to avoid hazards. Tr. 331. By

  contrast, for physical and pain-affected functions, Nurse Practitioner Lowney found extreme

  limits, including limits on seeing and hearing; for clinical support, her opinion relies exclusively

  on the tests ordered by Dr. Zainah on November 16, 2017 (all of which were negative). Tr. 336-

  37. Nurse Practitioner Lowney’s migraine opinion states that Plaintiff gets three to six migraines

  a week and that these would cause her to miss work more than four days a month but confirms

  that Plaintiff had been receiving no treatment for migraines. Tr. 339.

  II.      Standard of Review

           The Commissioner’s findings of fact are conclusive if supported by substantial evidence.

  42 U.S.C. § 405(g). Substantial evidence is more than a scintilla – that is, the evidence must do

  more than merely create a suspicion of the existence of a fact, and must include such relevant

  evidence as a reasonable person would accept as adequate to support the conclusion. Ortiz v.

  Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991) (per curiam); Rodriguez v.

  Sec’y of Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981); Brown v. Apfel, 71 F.

  Supp. 2d 28, 30 (D.R.I. 1999). Once the Court concludes that the decision is supported by


  5
    For example, there is no record support for marked limitations in the ability to get along with coworkers or to dress
  neatly and appropriately. See, e.g., Tr. 321, 323 (claimant “lives with her husband who is supportive as is her son . .
  . has some friends but she is cautious of people . . . was able to establish rapport during this evaluation;” and
  claimant “was punctual . . . dressed in a casual manner and was neatly groomed”).


                                                            13
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 14 of 29 PageID #: 598




  substantial evidence, the Commissioner must be affirmed, even if the Court would have reached

  a contrary result as finder of fact. Rodriguez Pagan v. Sec’y of Health & Human Servs., 819

  F.2d 1, 3 (1st Cir. 1987); see also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991);

  Lizotte v. Sec’y of Health & Human Servs., 654 F.2d 127, 128 (1st Cir. 1981). The

  determination of substantiality is based upon an evaluation of the record as a whole. Brown, 71

  F. Supp. 2d at 30; see also Frustaglia v. Sec’y of Health & Human Servs., 829 F.2d 192, 195 (1st

  Cir. 1987); Parker v. Bowen, 793 F.2d 1177, 1180 (11th Cir. 1986) (court also must consider

  evidence detracting from evidence on which Commissioner relied). Thus, the Court’s role in

  reviewing the Commissioner’s decision is limited. Brown, 71 F. Supp. 2d at 30. The Court does

  not reinterpret the evidence or otherwise substitute its own judgment for that of the

  Commissioner. Id. at 30-31 (citing Colon v. Sec’y of Health & Human Servs., 877 F.2d 148,

  153 (1st Cir. 1989)). “[T]he resolution of conflicts in the evidence is for the Commissioner, not

  the courts.” Id. at 31 (citing Richardson v. Perales, 402 U.S. 389, 399 (1971)).

         If the Court finds either that the Commissioner’s decision is not supported by substantial

  evidence, or that the Commissioner incorrectly applied the law relevant to the disability claim,

  the Court may remand a case to the Commissioner for a rehearing under Sentence Four of 42

  U.S.C. § 405(g). Allen v. Colvin, No. CA 13-781L, 2015 WL 906000, at *8 (D.R.I. Mar. 3,

  2015) (citing Jackson v. Chater, 99 F.3d 1086, 1097-98 (11th Cir. 1996)). If the Court finds that

  a judicial award of benefits would be proper because the proof is overwhelming, or the proof is

  very strong and there is no contrary evidence, the Court can remand for an award of benefits.

  Seavey v. Barnhart, 276 F.3d 1, 11 (1st Cir. 2001).

  III.   Disability Determination




                                                  14
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 15 of 29 PageID #: 599




          The law defines disability as the inability to do any substantial gainful activity by reason

  of any medically determinable physical or mental impairment which can be expected to result in

  death or which has lasted or can be expected to last for a continuous period of not less than

  twelve months. 42 U.S.C. § 416(I); 20 C.F.R. § 404.1505.6 The impairment must be severe,

  making the claimant unable to do previous work, or any other substantial gainful activity which

  exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-1511.

          A.       The Five-Step Evaluation

          The ALJ must follow five steps in evaluating a claim of disability. See 20 C.F.R. §

  404.1520. First, if a claimant is working at a substantial gainful activity, the claimant is not

  disabled. 20 C.F.R. § 404.1520(b). Second, if a claimant does not have any impairment or

  combination of impairments that significantly limit physical or mental ability to do basic work

  activities, then the claimant does not have a severe impairment and is not disabled. 20 C.F.R. §

  404.1520(c). Third, if a claimant’s impairments meet or equal an impairment listed in 20 C.F.R.

  Part 404, Appendix 1, the claimant is disabled. 20 C.F.R. § 404.1520(d). Fourth, if a claimant’s

  impairments do not prevent doing past relevant work, the claimant is not disabled. 20 C.F.R. §

  404.1520(e)-(f). Fifth, if a claimant’s impairments (considering RFC, age, education and past

  work) prevent doing other work that exists in the local or national economy, a finding of disabled

  is warranted. 20 C.F.R. § 404.1520(g). Significantly, the claimant bears the burden of proof at

  Steps One through Four, but the Commissioner bears the burden at Step Five. Wells v. Barnhart,

  267 F. Supp. 2d 138, 144 (D. Mass. 2003) (five step process applies to both DIB and SSI

  claims).



  6
   The Social Security Administration has promulgated identical sets of regulations governing eligibility for DIB and
  SSI. See McDonald v. Sec’y of Health & Human Servs., 795 F.2d 1118, 1120 n.1 (1st Cir. 1986). For simplicity, I
  cite to one set of regulations only. See id.


                                                          15
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 16 of 29 PageID #: 600




         The claimant must prove the existence of a disability on or before the last day of insured

  status for the purposes of disability benefits. Deblois v. Sec’y of Health & Human Servs., 686

  F.2d 76, 79 (1st Cir. 1982); 42 U.S.C. §§ 416(i)(3), 423(a), 423(c). If a claimant becomes

  disabled after loss of insured status, the claim for disability benefits must be denied despite

  disability. Cruz Rivera v. Sec’y of Health & Human Servs., 818 F.2d 96, 97 (1st Cir. 1986).

         B.      Opinion Evidence

         For applications like this one, filed on or after March 27, 2017, the SSA has

  fundamentally changed how adjudicators assess opinion evidence. The familiar and

  longstanding requirements – that adjudicators must assign “controlling weight” to a well-

  supported treating source’s medical opinion that is consistent with other evidence, and, if

  controlling weight is not given, must state the specific weight that is assigned – are gone. 20

  C.F.R. § 404.1520c(a). Instead, adjudicators “will not defer or give any specific evidentiary

  weight, including controlling weight, to any medical opinion(s) or prior administrative medical

  finding(s), including those from your medical sources.” Id. Rather, an ALJ must consider the

  persuasiveness of all medical opinions in a claimant’s case record. See 20 C.F.R. § 404.1520c.

  The most important factors to be considered when the Commissioner evaluates persuasiveness

  are supportability and consistency; these are usually the only factors the ALJ is required to

  articulate. 20 C.F.R. § 404.1520c(b)(2); Jones v. Berryhill, 392 F. Supp. 3d 381, 839 (M.D.

  Tenn. 2019); Gorham v. Saul, Case No. 18-cv-853-SM, 2019 WL 3562689, at *5 (D.N.H. Aug.

  6, 2019). Supportability “includes an assessment of the supporting objective medical evidence

  and other medical evidence, and how consistent the medical opinion or . . . medical finding is

  with other evidence in the claim.” Revisions to Rules Regarding the Evaluation of Medical

  Evidence, 82 Fed. Reg. 5844, 5859 (Jan. 18, 2017). Other factors that are weighed in light of all




                                                   16
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 17 of 29 PageID #: 601




  of the evidence in the record includes the medical source’s relationship with the claimant and

  specialization, as well as “other factors” that tend to support or contradict the medical opinion or

  finding. See 20 C.F.R. § 404.1520c(c)(1)-(5); Revisions to Rules Regarding the Evaluation of

  Medical Evidence, 82 Fed. Reg. at 5859. In other words, “[a] medical opinion without

  supporting evidence, or one that is inconsistent with evidence from other sources, [is] not . . .

  persuasive regardless of who made the medical opinion.” Id. at 5854.

         If the record contains “two or more medical opinions . . . about the same issue [that] are

  both equally well-supported . . . and consistent with the record,” the ALJ’s decision must

  articulate how the other persuasiveness factors were considered. 20 C.F.R. §§ 404.1520c(b)(3).

  The ALJ is required to review all of the medical findings and other evidence that support a

  medical source’s statement that a claimant is disabled. 20 C.F.R. § 404.1520b. However, the

  ALJ is responsible for making the ultimate determination about whether a claimant meets the

  statutory definition of disability. 20 C.F.R. § 404.1520b(c)(3). The ALJ is not required to give

  any special significance to the status of a physician as treating or non-treating in weighing an

  opinion. See 20 C.F.R. §§ 404.1545-1546; see Dudley v. Sec’y of Health & Human Servs., 816

  F.2d 792, 793-94 (1st Cir. 1987) (per curiam). The resolution of such conflicts in the evidence

  and the determination of disability is for the Commissioner. See Purdy v. Berryhill, 887 F.3d 7,

  13 (1st Cir. 2018).

         C.      Evaluation of Subjective Symptoms

         When an ALJ decides to discount a claimant’s subjective statements about the intensity,

  persistence and severity of symptoms, he must articulate specific and adequate reasons for doing

  so or the record must be obvious. See Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24,

  26 (1st Cir. 1986); Rohrberg v. Apfel, 26 F. Supp. 2d 303, 309-10 (D. Mass. 1998). A reviewing




                                                   17
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 18 of 29 PageID #: 602




  court will not disturb a clearly articulated finding supported by substantial evidence. See

  Frustaglia, 829 F.2d at 195. If proof of disability is based on subjective evidence so that the

  credibility determination is determinative, “the ALJ must either explicitly discredit such

  testimony or the implication must be so clear as to amount to a specific credibility finding.”

  Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995) (quoting Tieniber v. Heckler, 720 F.2d

  1251, 1255 (11th Cir. 1983)). Guidance in evaluating the claimant’s statements regarding the

  intensity, persistence, and limiting effects of subjective symptoms is provided by SSR 16-3p,

  2017 WL 4790249, at *49462 (Oct. 25, 2017). It directs the ALJ to consider the entire case

  record, including the objective medical evidence; an individual’s statements about the intensity,

  persistence, and limiting effects of symptoms; statements and other information provided by

  medical sources and other persons; any other relevant evidence; and whether statements about

  the intensity, persistence, and limiting effects of symptoms are consistent with the medical signs

  and laboratory findings. SSR 16-3p, 2017 WL 4790249, at *49465.

         D.      Pain

         “Pain can constitute a significant non-exertional impairment.” Nguyen v. Chater, 172

  F.3d 31, 36 (1st Cir. 1991). Congress has determined that a claimant will not be considered

  disabled unless medical and other evidence (e.g., medical signs and laboratory findings) is

  furnished showing the existence of a medical impairment which could reasonably be expected to

  produce the pain or symptoms alleged. 42 U.S.C. § 423(d)(5)(A). The ALJ must consider all of

  a claimant’s statements about symptoms, including pain, and determine the extent to which the

  symptoms can reasonably be accepted as consistent with the objective medical evidence. SSR

  16-3p, 2017 WL 4790249, at *49462; 20 C.F.R. § 404.1529(c)(3). In determining whether the

  medical signs and laboratory findings show medical impairments that reasonably could be




                                                   18
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 19 of 29 PageID #: 603




  expected to produce the pain alleged, the ALJ must consider the nature, location, onset, duration,

  frequency, radiation, and intensity of any pain; precipitating and aggravating factors (e.g.,

  movement, activity, environmental conditions); type, dosage, effectiveness, and adverse side-

  effects of any pain medication; treatment, other than medication, for relief of pain; functional

  restrictions; and the claimant’s daily activities. Avery v. Sec’y of Health & Human Servs., 797

  F.2d 19, 29 (1st Cir. 1986); SSR 16-3p, 2017 WL 4790249, at *49465; Gullon v. Astrue, No. 11-

  cv-099ML, 2011 WL 6748498, at *5-6 (D.R.I. Nov. 30, 2011). An individual’s statement as to

  pain is not, by itself, conclusive of disability. 42 U.S.C. § 423(d)(5)(A). However, the

  individual’s statements about the intensity, persistence, and limited effects of symptoms may not

  be disregarded “solely because the objective medical evidence does not substantiate the degree

  of impairment-related symptoms.” SSR 16-3p, 2017 WL 4790249, at *49465.

         If a treating physician finds that a patient’s physical impairment is real, the physician

  may rely on the claimant’s subjective statements regarding the impact of pain on the ability to

  function in opining to the patient’s RFC and the ALJ may not discount an otherwise well-

  founded opinion on that basis. Ormon v. Astrue, 497 F. App’x 81, 85-86 (1st Cir. 2012). “[T]he

  statements of the claimant and his doctor must be additive to clinical or laboratory findings” in

  considering pain’s functional implications. Avery, 797 F.2d at 21. It is error for the ALJ to

  place “an extreme insistence on objective medical findings to corroborate subjective testimony of

  limitations of function because of pain.” Id. at 22

  IV.    Analysis

         I begin with the mental health arguments Plaintiff has scattered through her briefs but has

  failed to develop as a coherent critique of the ALJ’s decision, which accepts depression, anxiety

  and PTSD as severe impairments that resulted in significant limitations. See Redondo-Borges v.




                                                   19
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 20 of 29 PageID #: 604




  U.S. Dep’t of Hous. & Urban Dev., 421 F.3d 1, 6 (1st Cir. 2005) (“Few principles are more

  sacrosanct in this circuit than the principle that ‘issues adverted to in a perfunctory manner,

  unaccompanied by some effort at developed argumentation, are deemed waived.’”) (quoting

  United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)). Apart from Nurse Practitioner

  Lowney, who prescribed medication for anxiety, Plaintiff had no mental health treatment

  throughout the period in issue. While the Lowney treating records reflect that Plaintiff suffered

  from distress and anxiousness (which caused the mental limitations the ALJ adopted and

  incorporated into his RFC), they also reflect that the medication prescribed for anxiety was

  having “good effect.” Tr. 356. Further, it appears that Nurse Practitioner Lowney was not fully

  aware of Plaintiff’s mental health circumstances in that she mistakenly believed that Plaintiff

  was seeing a “psych counselor.”7 Tr. 380. Moreover, the Lowney mental health opinion (Tr.

  331-32) is not materially different from the opinions of the SA psychologists – indeed, the only

  checked boxes on the Lowney mental health form that reflect greater limitations than what the

  SA psychologists found either make no sense (marked limits in the ability to understand simple

  instructions but only moderate limits in understanding detailed ones) or are utterly lacking in

  record support (marked limits in the ability to get along with coworkers and peers and the ability

  to maintain an appropriate appearance). The ALJ’s adoption of the significant limitations on

  Plaintiff’s ability to function mentally contained in the RFC opinions of SA experts Drs. Coyle

  and Hamel is well supported by substantial evidence, untainted by error and should be affirmed

  by the Court.

          Plaintiff mounts a more substantive attack on the ALJ’s findings regarding her physical

  limitations; the decision accepts as severe only carpal tunnel syndrome, resulting in an RFC


  7
    As observed infra, this is only one example of Nurse Practitioner Lowney’s miscomprehension of Plaintiff’s other
  treatment, particularly her treatment with the specialists to whom Nurse Practitioner Lowney referred her.


                                                          20
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 21 of 29 PageID #: 605




  permitting work at the medium exertional level, with additional manipulative (handling and

  feeling) limitations.

           First, Plaintiff argues that the SA expert physicians’ finding that Plaintiff could perform

  medium work (occasionally lift up to fifty pounds, frequently lift twenty-five pounds, and

  sit/stand/walk for six hours each) is not reasonable because there is no evidence in the record

  affirmatively to establish that Plaintiff retained that ability. To support the argument, she

  contends that neither the SA non-examining physicians nor the ALJ cited to the record evidence

  on which they relied to conclude that Plaintiff was capable of what she contends are “truly

  extraordinary physical feat[s].”8 ECF No. 15-1 at 13. This attack fails not only because the

  premise is wrong9 but also because Plaintiff effectively is asking the Court to reweigh the

  evidence, with the burden shifted to the Commissioner. See Freeman v. Barnhart, 274 F.3d 606,

  608 (1st Cir. 2001) (claimant bears burden of production and persuasion at steps one through

  four of the sequential evaluation process).

           The evidence of record establishes that Plaintiff had been performing work at the medium

  level or higher, when she stopped on October 1, 2017, and is replete with medically complex (to




  8
    In the briefs, the parties spar over whether this characterization essentially is asking the Court to adopt a per se rule
  that it would be an “extraordinary physical feat” for a normal woman of fifty to perform medium work. I have
  disregarded that inappropriate implication.
  9
    Citing Richardson v. Perales, 402 U.S. 389 (1971), Plaintiff repeated accuses the non-examining physicians of
  citing “nothing in the evidence” to support their conclusions. ECF No. 15-1 at 13-15. This is simply wrong. Dr.
  Ramirez’s opinion is followed by an “Additional Explanation” that specifically references the NeuroHealth findings
  (results of clinical tests, the brain MRI and the neurological examination), as well as the results of the clinical
  examination and x-rays performed by Dr. Reardon. Tr. 68, 74; see Tr. 73 (manipulative limitations result from
  weakness and sensory deficit found on examination). In concurring with the Ramirez assessment, Dr. Campo
  amplified this marshaling of the record, adverting specifically to the “electro-diagnostic evidence,” coupled with
  “otherwise normal strength” and the absence of evidence of “thenar or hypo-thenar atrophy.” Tr. 86. Plaintiff also
  is wrong in arguing that the ALJ failed to cite to the evidence of record on which he relied. To the contrary, his
  fourteen-page decision contains a detailed and accurate survey of Plaintiff’s statements regarding her symptoms, the
  treating record (including diagnoses, test results, x-rays, and examination findings), the consultative report and the
  opinion evidence. Tr. 4-12. This is more than sufficient to meet the standard set by Biestek v. Berryhill, 139 S. Ct.
  1148, 1154 (2019).


                                                              21
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 22 of 29 PageID #: 606




  a lay person) test results and clinical observations that were interpreted by two qualified

  reviewing physicians, both of whom specifically referenced the treating records considered

  material to the analysis and found medium work (with additional limits) to be within Plaintiff’s

  functional capacity. Other than the troubling (for reasons discussed below) opinions signed by

  Nurse Practitioner Lowney, and Plaintiff’s subjective statements, I agree that this record reflects

  relatively benign medical findings and ample evidence to support the ALJ’s finding that

  Plaintiff’s physical capacity is consistent with their opinions.

             In passing, Plaintiff mentions that it would be error for the ALJ to rely on a reviewing

  expert who saw an incomplete record. For starters, this is only a partial statement of the

  applicable principle of law, in that it is well settled that remand is required when “the state-

  agency physicians were not privy to parts of [plaintiff’s] medical record [which] detracts from

  the weight that can be afforded their opinions.” Ruben M. v. Saul, C.A. No. 19-119MSM, 2020

  WL 39037, at *9 (D.R.I. Jan. 3, 2020) (emphasis supplied), adopted, C.A. No. 1:19-CV-00119-

  MSM-PAS, 2020 WL 555186 (D.R.I. Feb. 4, 2020) (quoting Virgen C. v. Berryhill, C.A. No.

  16-480 WES, 2018 WL 4693954, at *2-3 (D.R.I. Sept. 30, 2018)). In this case, however,

  Plaintiff had no treatment after the SA physicians performed their file review. And while there

  were missing treating records (summarized supra), these simply do not “detract from the weight”

  to be afforded to the opinions of the SA physicians. Plaintiff does not argue otherwise.10 Nor

  could she – the missing records contain little more than negative test results, with findings that

  are entirely consistent with those appearing in the records that the SA physicians reviewed, as

  the ALJ specifically found.




  10
       Plaintiff introduced such an argument for the first time on reply, discussed infra.


                                                               22
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 23 of 29 PageID #: 607




          As a bookend to her argument that reliance on the SA physicians was error, Plaintiff

  attacks the ALJ’s finding that the three Lowney opinions related to physical limitations (one each

  for physical, pain and migraine) are unpersuasive. She argues that this determination is tainted

  by error, as well as that, because the SA physicians did not see the persuasive (according to

  Plaintiff) Lowney opinions, in reliance on Padilla v. Barnhart, 186 F. App’x 19, 22-23 (1st Cir.

  2006), it was error to rely on their RFC assessments.

          The ALJ found that the Lowney opinions were unpersuasive because the limitations to

  which Nurse Practitioner Lowney opined were implausibly extreme yet she provided no

  explanation for them. Rather, her opinions are filled in on forms and are little more than a series

  of checked boxes. The ALJ further found that the Lowney opinions are unsupported by the

  medical evidence. Tr. 23.

          These reasons are well supported.11 First, the ALJ is right that the opinions amount to

  little more than box-checking, selecting the most extreme choice for virtually every question on

  each form. As clinical support12 for such extreme opinions, Nurse Practitioner Lowney cites

  only to Dr. Zainah’s records from November 16, 2017. Tr. 336 (“medical records by

  Ambulatory Services Pavillion done on 11-16-2017”); Tr. 337 (same). Yet the Zainah records

  do not support Nurse Practitioner Lowney’s opinions because Dr. Zainah’s tests were all

  negative, resulting in no diagnoses and no treatment. For diagnoses, Nurse Practitioner Lowney

  lists fibromyalgia, yet neither she nor any other qualified professional diagnosed fibromyalgia

  during the period in issue; she lists Crohn’s disease, yet the ALJ correctly notes that Crohn’s is


  11
     Because the reasons supporting the ALJ’s treatment of the Lowney opinions are not based on medical
  interpretation requiring medical expertise, I do not find that the ALJ made an impermissible medical judgment in
  finding them unpersuasive.
  12
    Importantly, while her opinions were signed after the SA physician file review, Nurse Practitioner Lowney did not
  rely on post-SA file review examinations. Her opinions were signed almost six months after she last saw Plaintiff
  and five months after Dr. Campo signed his RFC. During this post-review period, Plaintiff had no treatment at all.


                                                          23
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 24 of 29 PageID #: 608




  the subject of only limited medical evidence; and she lists bilateral carpal tunnel syndrome,

  which Dr. L’Europa diagnosed, but the SA physicians endorsed this diagnosis and incorporated

  limitations based on Dr. L’Europa’s testing into their RFC. As to Nurse Practitioner Lowney’s

  opinion that Plaintiff suffered from debilitating migraines, her own treating notes mention only

  that Plaintiff “is experiencing headaches” for which she was taking “Advil with good effect.”

  Tr. 356. Furthermore, Dr. Zainah’s treating notes confirm that the current headaches are “not

  like migraines she used to have years ago,” as well as that the headaches improved and then

  disappeared during the period when Dr. Zainah was involved with Plaintiff’s case. Tr. 393, 420.

  The other specialists to whom Plaintiff complained of headaches were the neurologists at

  NeuroHealth; but their brain MRI was normal and Plaintiff stated that the headaches were “not

  typical for her migraines,” while migraines were mentioned only as past medical history and

  were not diagnosed in the period in issue. Tr. 264. When one considers that Nurse Practitioner

  Lowney opined (with no explanation and no clinical support) that Plaintiff has only a limited

  ability to see or hear, it is difficult to critique the ALJ’s finding that the opinions “are so extreme

  as to appear implausible without further explanation.” Tr. 23, 336. Indeed, Plaintiff herself

  concedes that it is her “consistent complaints” that formed the basis for Nurse Practitioner

  Lowney’s opinions. ECF No. 15-1 at 20. Nurse Practitioner Lowney’s own examinations are

  entirely normal (except for the rash); she was relying on the specialists, as her treatment plan

  makes clear.

         At bottom, the ALJ examined opinions from two SA expert physicians that are firmly

  grounded in the evidence, and the opinions of a nurse practitioner that are unsupported by the

  medical record. He had well-founded reasons for finding the former persuasive and the latter

  less so. I find no error in any aspect of his analysis. See Purdy, 887 F.3d at 13 (“if a reasonable




                                                    24
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 25 of 29 PageID #: 609




  mind, reviewing the evidence in the record as a whole, could accept it as adequate to support

  [ALJ’s] conclusion,” Commissioner’s decision must be affirmed).

          Plaintiff’s final argument is that the ALJ made improper credibility determinations in that

  he implausibly found the SA opinions more “credible” than Plaintiff’s complaints of pain,

  anxiety and depression. In support of this argument, she points, for example, to Nurse

  Practitioner Lowney’s reference to a diagnosis of “toxic neuropathy” caused by the pesticide she

  used for several months on her marijuana plants. However, a careful read of the evidence reveals

  that Nurse Practitioner Lowney was mistaken when she repeatedly noted a diagnosis of toxic

  neuropathy.13 The record reveals that the specialists considered but none diagnosed or treated

  toxic neuropathy. Tr. 264 (infectious disease specialist “[q]uestioned chemical neuropathy”); Tr.

  266 (“? Toxic neuropathy”); Tr. 394 (“pesticide exposure does not explain the clinical picture”).

  The accuracy gap between Plaintiff’s statements to Nurse Practitioner Lowney, which the latter

  accepted and recorded as fact, and the reality reflected in the specialists’ records, is also

  illustrated by Nurse Practitioner Lowney’s note of May 22, 2018, which records that “she also

  has a psych counselor,” Tr. 380, while the only mental health specialist Plaintiff saw was the SA

  consulting psychologist, Dr. Turchetta. Tr. 320-23. Having reviewed the record exhaustively, I

  find that the ALJ got it right – he properly relied on a record that is replete with instances of

  reports of severe symptoms that are inconsistent with the objective clinical evidence, which is

  relatively benign. The ALJ’s treatment of these statements is not an improper “credibility”

  finding but rather is an error-free determination based on substantial evidence in accordance with

  SSR 16-3p.


  13
    The Lowney treating notes indicate: “[s]tates she has been seeing an infectious disease specialist who has
  diagnosed her with toxic neuropathy,” Tr. 364; “[s]he continues to be followed by Dr Brescher [sic] (neuro) R/T
  Toxic neuropathy,” Tr. 368; and “[s]tates she is still being followed by neurologist Dr L Europa for toxic
  neuropathy,” Tr. 372.


                                                          25
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 26 of 29 PageID #: 610




           The Court cannot ignore that Plaintiff’s “credibility” argument boils down to a frontal

  attack on ALJ Mastrangelo. She contends that he “impugned” her character by “questioning her

  credibility, rather than the consistency of her statements.” ECF No. 15-1 at 20. This argument

  seems to be based on Plaintiff’s misinterpretation of the word – “belie” – that was appropriately

  used by the ALJ to highlight the inconsistency between her activities of daily living/functioning

  and her statements regarding the severity of her symptoms. Tr. 20. Having read and reread ALJ

  Mastrangelo’s decision, the Court finds no hint of a nefarious impugning of Plaintiff’s

  character.14 The ALJ’s evaluation of Plaintiff’s subjective complaints is amply supported by

  substantial evidence and not tainted by any error.

           On reply, Plaintiff shifts course to argue that reliance on the SA physicians was error

  because the file lacked the Zainah records from November/December 2017, the RIH record

  reflecting the November 7, 2017, emergency room visit, and Nurse Practitioner Lowney’s last

  treating record from May 22, 2018, none of which had been timely submitted. This argument

  comes too late. DRI LR Cv 7(a)(4) (reply shall not present arguments not made in support of

  motion); cf. Playboy Enters., Inc. v. Pub. Serv. Comm’n of P.R., 906 F.2d 25, 40 (1st Cir. 1990)


  14
     While the issue is moot if the Court adopts my recommendation that remand is not necessary, I note that this is at
  least the third case in which a claimant represented by the same attorney has asked the Court to order that, if remand
  is ordered, the matter should be assigned to an ALJ other than ALJ Mastrangelo. E.g., Andrea T. v. Saul, C.A. No.
  19-505WES, 2020 WL 2115898, at *7 & n.8 (D.R.I. May 4, 2020), adopted by Text Order of June 5, 2020; see
  Sacilowski v. Saul, No. 19-1712, 2020 WL 2508018, at *4 (1st Cir. May 15, 2020) (request that court should
  reassign case to different ALJ moot because award of benefits affirmed). The reason for the request for
  reassignment is the attorney’s perception of unspecified bias against him in another case, which he claims has
  permeated ALJ Mastrangelo’s approach to this case. To the extent that the request is focused on bias against
  Plaintiff herself, the request for reassignment is insufficiently supported. See Peck v. Colvin, Civil Action No. 12-
  40146-DHH, 2014 WL 1056988, at *5 (D. Mass. Mar. 14, 2014) (plaintiff must show that ALJ’s behavior was so
  extreme as to display clear inability to render fair judgment); Strout v. Astrue¸ Civil No. 08-181-B-W, 2009 WL
  214576, at *5 (D. Me. Jan. 28, 2009) (hurdle to rebut presumption of adjudicator’s impartiality is high). Despite my
  detailed review of the record in light of the ALJ’s conduct at the hearing and the content of his decision, I found
  nothing suggesting bias against Plaintiff in this case. With nothing in this record to explain the problem between the
  attorney and this ALJ, the request for reassignment is also insufficient to the extent that it is based on bias against
  her attorney. See Ocasio v. Barnhart, No. 00 CV 6277 (SJ), 2002 WL 485691, at *10 (E.D.N.Y. Mar. 28, 2002)
  (reassignment ordered due to on-the-record complaints reflecting animosity between ALJ and plaintiff’s attorney).
  Therefore, if it becomes pertinent, I do not recommend a reassignment order interfering with the Commissioner’s
  usual assignment procedures pursuant to HALLEX, I-2-1-55D.


                                                            26
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 27 of 29 PageID #: 611




  (appellant waives any issue not adequately raised in initial brief; appellee entitled to rely on

  content of appellant’s brief for scope of the issues appealed). Even if the argument had been

  timely presented, it should fail because, as the ALJ correctly notes, these records are entirely

  consistent with contemporaneous records15 that the SA physicians reviewed. See Andrea T. v.

  Saul, C.A. No. 19-505WES, 2020 WL 2115898, at *6 (D.R.I. May 4, 2020) (to render an SSA

  opinion irrelevant merely because expert was not privy to every medical record “would defy

  logic and be a formula for paralysis”) (citing Kendrick v. Shalala, 998 F.2d 455, 456-57 (7th Cir.

  1993)). Moreover, far from advancing Plaintiff’s cause, the Zainah and RIH records corroborate

  the ALJ’s finding regarding the consistency gap between Plaintiff’s subjective statements about

  her symptoms and the objective evidence. Just two examples suffice to illustrate. First, Plaintiff

  told Dr. Zainah that she had suffered from a high fever over a protracted period, yet the treating

  records from the precise period when she said the fever was occurring lack a single reference to

  an elevated fever and Dr. Zainah never observed an elevated fever despite two in-person

  appointments and four telephone calls to check whether Plaintiff had a fever. Second, on

  November 7, 2017, Plaintiff told RIH staff that she had been sent to the emergency room by

  Nurse Practitioner Lowney due to shortness of breath and chest pain, yet Nurse Practitioner

  Lowney’s treating note from the same day makes no mention either of these serious symptoms or

  of any suggestion that Plaintiff should go to the emergency room. Moreover, the RIH staff’s

  observation was that Plaintiff did not have any such symptoms. Tr. 433. She was sent home as

  “stable.” Tr. 431. Similarly, the last Lowney note, from May 22, 2018, is virtually the same as

  the one from April 2018, which the SA physicians reviewed. In addition, it underscores the

  flaws that permeate the Lowney opinions signed six months later in that it reflects Nurse


  15
     Further, the Zainah records are summarized in the NeuroHealth note of December 14, 2017, which was part of the
  file reviewed by the SA physicians. Tr. 264.


                                                         27
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 28 of 29 PageID #: 612




  Practitioner Lowney’s ongoing misunderstanding of the diagnoses and treatment being provided

  by the specialists, yet, her “plan” was that Plaintiff should “follow up” with these specialists; her

  own examination was normal; and she otherwise recommended only a routine follow-up in six

  months. Tr. 380-83.

         The outcome of this case should turn on the reality that this Court is not empowered to

  consider Plaintiff’s application de novo, nor may it undertake an independent assessment of

  whether she is disabled under the Act. Rather, the Court is “limited to determining whether the

  ALJ deployed the proper legal standards and found facts upon the proper quantum of evidence.”

  Gorham, 2019 WL 3562689, at *8 (citing Nguyen, 172 F.3d at 35). When the ALJ’s findings are

  properly supported by substantial evidence – as they are in this case – the Court must sustain

  those findings even when there may also be substantial evidence supporting the contrary

  position. See, e.g., Tsarelka v. Sec’y of Health & Human Servs., 842 F.2d 529, 535 (1st Cir.

  1988) (“[W]e must uphold the [Commissioner’s] conclusion, even if the record arguably could

  justify a different conclusion, so long as it is supported by substantial evidence.”); Rodriguez,

  647 F.2d at 222 (“We must uphold the [Commissioner’s] findings in this case if a reasonable

  mind, reviewing the evidence in the record as a whole, could accept it as adequate to support his

  conclusion.”).

  V.     Conclusion

         Based on the foregoing analysis, I recommend that Plaintiff’s Motion for Reversal of the

  Disability Determination of the Commissioner of Social Security (ECF No. 15) be DENIED and

  Defendant’s Motion for Entry of an Order Affirming the Decision of the Commissioner (ECF

  No. 16) be GRANTED. Any objection to this report and recommendation must be specific and

  must be served and filed with the Clerk of the Court within fourteen (14) days of its receipt. See




                                                   28
Case 1:19-cv-00401-JJM-PAS Document 19 Filed 06/25/20 Page 29 of 29 PageID #: 613




  Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner

  constitutes waiver of the right to review by the district judge and the right to appeal the Court’s

  decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart,

  Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  June 25, 2020




                                                   29
